ORDER

PER CURIAM
Appellant, Social House of Soulard, LLC (“Social House”), appeals from the trial court’s judgment affirming the City of St. Louis’s Excise Division’s decision to suspend the 3 a.m. closing permit on Social House’s liquor license for two years. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).